Citation Nr: 1601077	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hemorrhoids, and if so, whether entitlement to service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin condition of the face, and if so, whether entitlement to service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for renal failure.

4.  Entitlement to non-service-connected pension benefits.

5.  Entitlement to a compensable rating for residuals of circumcision due to herpes simplex of the penis, to include a separate rating for recurrent outbreaks of herpes simplex.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force Reserves from December 1975 to February 1976, and had active service from March 1976 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision declining to reopen the claims for service connection for hemorrhoids, skin condition of the face and renal failure, and denying a compensable rating for residuals of circumcision.  The Board notes that the RO issued rating decisions in May 2013 and December 2014 regarding these issues; however, since those rating decisions did not grant the benefit sought on appeal, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue of entitlement to non-service-connected pension comes before the Board from an appeal of an August 2009 administrative denial.  

The Board notes that in the December 2014 rating decision, the RO denied entitlement to service connection for a multitude of issues.  The Veteran filed a timely notice of disagreement with those issues in April 2015, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

In March 2015, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The Veteran has repeatedly claimed that he received VA compensation and/or pension checks in the 1980s or 1990s, but that he returned them to VA, to be held until he requested payment.  He states these checks were issued because he "won" his case in the early 1980s, the mid or late 1980s, and in 1996.  He has requested payment of retroactive benefits.  The Board has thoroughly reviewed his file to address his concerns.  A 1981 rating decision denied service connection for a nervous condition, hearing loss, a skin condition on the face, and headaches.  Service connection was granted for residuals of circumcision, but a zero percent rating was assigned.  Therefore, there would have been no compensation benefits due as a result of this decision, and a May 1981 letter notified him of such.  After this initial rating decision, the Veteran filed several claims for an increase and service connection claims.  These were denied in 1983, 1984, 1986, 1988, 1993, and 1996 decisions.  Therefore, there would have been no compensation benefits due as a result of any of these decisions, and numerous letters between 1983 and 1996 notified him of such.  The Veteran appealed the 1996 denials, and Board decisions issued in October 1998 and October 1999 denied the service connection claims and the claim for an increase.  Therefore, the Veteran did not prevail, and no compensation benefits were ever due him, nor is there any indication any disability checks were ever sent, returned, held, etc.  In fact, the Veteran still, now, does not have any compensable service-connected conditions, so there are still no compensation benefits owed to him currently (although one claim for an increase is being remanded below).  As for pension, prior to the 2009 denial now before the Board, entitlement to pension benefits had not previously been considered, so there were no pension benefits due either.

There are several letters from the Veteran between 1987 and 1993 concerning educational benefits, and there was also a claim for educational benefits in 1981.  After attempts to contact him failed, a field examination was done in March 1989 where a VA individual visited the school where the Veteran was enrolled, met with the Veteran, and discussed mail delivery issues with the Postal Service.  To the extent the Veteran received any monetary payments from VA in the 1980s, it would have been for educational benefits.  There is no indication any of these checks were returned or held.  

The issues of entitlement to service connection for hemorrhoids, a skin disorder of the face, and renal failure, and entitlement to a compensable/separate rating for a scar or recurrent outbreaks of herpes simplex are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1998, the Board denied service connection for hemorrhoids on the basis that there was no evidence of a hemorrhoids diagnosis during service or during the time period on appeal.

2.  The evidence received since the Board's October 1998 decision indicates that the Veteran currently has hemorrhoids and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for that condition.

3.  In an unappealed decision dated in October 1998, the Board denied service connection for a skin condition of the face on the basis that there was no evidence that any currently diagnosed skin condition was related to service.

4.  The evidence received since the Board's October 1998 decision indicates that the Veteran currently has pseudofolliculitis barbae and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for that condition.

5.  The Veteran's hemorrhoids were not incurred in service.

6.  The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that determined that there was no current hemorrhoid disability, and no current skin disorder of the face related to service is final.  38 U.S.C.A. § 7104(c) (2014); 38 C.F.R. § 20.1103 (2015).
	
2.  The criteria for reopening the claim of entitlement to service connection for hemorrhoids are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a skin disorder of the face are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2015).

5.  The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. § 1521 (2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims for Service Connection for Hemorrhoids and Skin Condition of the Face

Service connection for hemorrhoids was denied in an October 1998 Board decision on the basis that there was no evidence of hemorrhoids during service or evidence that the Veteran had a current diagnosis of hemorrhoids.  That decision also declined to reopen a claim for a skin disease of the face, on the basis that there was no evidence that any currently diagnosed skin condition was related to service.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7104 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7104; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The October 1998 Board decision denied service connection for hemorrhoids on the basis that the evidence did not establish a current hemorrhoids disorder.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran currently has hemorrhoids.  As to the claim for a skin condition of the face, new and material evidence would consist of evidence that the Veteran has a current skin condition, or that any such condition is related to service.

At the time of the October 1998 Board decision, the evidence of record included the Veteran's service treatment records (STRs), post-service medical treatment records, and VA examinations conducted in April 1981 and July 1984.  Those records contained no diagnosis of hemorrhoids at any time.  However, the Veteran's STRs showed treatment for pseudofolliculitis barbae, acne vulgaris, tinea cruris, and poison oak exposure.  Post-service medical records showed diagnoses of recurrent herpes simplex outbreaks, as well as a March 1996 treatment for chronic acne.  A March 1995 treatment record noted erythematous papules on the anus, and at an August 1997 VA examination, the Veteran reported having weeping vesicles on his penis.  The record contained no opinion regarding etiology of the chronic acne; however, the vast majority of the other skin complaints were attributed to the Veteran's service-connected genital herpes.   

Since the October 1998 Board decision, additional evidence has been presented.  With regard to the Veteran's hemorrhoids, he has testified that he still has problems with hemorrhoids.  See March 2015 Board Hearing; Veteran Statement received August 3, 2008.  The Veteran has also testified that he continues to have shaving bumps (i.e., pseudofolliculitis barbae).  The Veteran's statements constitute credible and competent evidence that he currently has hemorrhoids and pseudofolliculitis barbae for the purposes of reopening his claim.  Accordingly, his claims for service connection for hemorrhoids and a skin condition of the face are reopened.

With respect to the claimed skin condition, the Board finds that remand is necessary to provide the Veteran with a VA examination, and that issue is discussed in the Remand section below.

As to the claim for service connection for hemorrhoids, the Board finds that the Veteran is not prejudiced if it proceeds to consider his claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of his claim throughout the appeal period.  He also had the opportunity to submit evidence on the merits of the claim, including testimony at a Board hearing.  The Veteran was also provided several notices of the evidence the VA required for development of his claim, dated October 2007, March 2013, May 2013, and December 2013.  In light of the ample development of the Veteran's claim, he is not prejudiced by the Board's adjudication, in the first instance, of the claim for service connection for hemorrhoids.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that he currently has hemorrhoids that are related to his military service.  Although the Board does not dispute that the Veteran currently has hemorrhoids, the Board finds that the other two elements required for service connection have not been established.

First, there is no evidence of treatment for hemorrhoids in the Veteran's service treatment records (STRs), despite him seeking treatment for a number of other conditions.  The Board acknowledges that the Veteran has provided testimony that he had hemorrhoids during service.  However, because it is reasonable to expect that evidence of medical treatment for hemorrhoids would be documented along with treatment for other injuries and illnesses, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  At all service medical examinations, the Veteran's anus and rectum were found to be clinically normal.  Furthermore, the Veteran indicated no history of hemorrhoids in his in-service medical history reports.  Based on the above, the Board finds that the Veteran's more recent statements that he had hemorrhoids during service to be not credible.  

Additionally, the first medical evidence of treatment for hemorrhoids is not until 1996, despite the Veteran seeking medical treatment for other conditions prior to 1996.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, there is no evidence relating the Veteran's current hemorrhoids to service, except his own assertions.  While the Veteran is competent to describe certain symptoms associated with his hemorrhoids, he is not competent to provide testimony regarding their cause.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's hemorrhoids is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion.  Therefore, given that there is no persuasive evidence of hemorrhoids during service and the medical expertise necessary in making such an opinion as to etiology of hemorrhoids appearing fifteen years after service, the Veteran's statements regarding etiology of his hemorrhoids do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that service connection cannot be granted for hemorrhoids.  There is no evidence of hemorrhoids during service, nor any competent medical evidence suggesting that the Veteran's current hemorrhoids are related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (2014).  Therefore, the Veteran's claims for service connection for hemorrhoids must be denied.

Entitlement to Non-Service-Connected Pension

The Veteran is seeking entitlement to a non-service-connected pension.  Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521.  

A threshold requirement for entitlement to a non-service connected pension requires that the Veteran have 90 or more days of service during a period of war.  38 U.S.C.A. § 1521.  The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD 214 reflects that he entered active service on March 1, 1976, and was discharged on June 20, 1980.  Accordingly, the Veteran's period of active service does not fall within a period of war as defined by statute.  38 C.F.R. § 3.2(f).

Nonetheless, the Veteran contends that his period of service should be considered a period of war because he served during the Iran hostage crisis.  To the extent that the Veteran may have had experiences during his military service that he considered war-like, the Board is bound by the law, and Congress has not identified this as a wartime period.  Because the Veteran's service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


VA's Duties to Notify and Assist

With respect to the issues of reopening the claims for hemorrhoids and a facial skin condition, those issues are being granted in full, and therefore any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There is no legal assistance that could possibly substantiate his non-service-connected pension claim.

With respect to the remainder of the claims, the Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Numerous notice letters dated October 2007 through December 2013 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  The Board acknowledges that the Veteran has indicated that he receives benefits from the Social Security Administration (SSA).  However, the Board finds that the VA does not have a duty to obtain these records, as there is no evidence that the SSA records are related to the current claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).

The Veteran has not been provided a VA medical examination in relation to his hemorrhoids claim.  However, as explained in this decision, the weight of the evidence shows that there was no in-service treatment for hemorrhoids to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hemorrhoids, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")

Finally, the Veteran testified at a hearing before the Board in March 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

New and material evidence having been received, the claim of service connection for hemorrhoids is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a skin condition of the face is reopened, and to that extent only is the appeal granted.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to non-service-connected disability pension is denied.


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination for his skin condition claim.  As discussed above, the Veteran has presented credible evidence that he currently experiences pseudofolliculitis barbae.  Remand is necessary to clarify diagnoses of any skin condition of the face, and etiology of those disorders. 

Additionally, the Board notes that in conjunction with the Veteran's claim for an increased rating for his circumcision scar, he has indicated that he continues to experience recurrent outbreaks of the herpes simplex virus.  He currently receives a noncompensable rating under Diagnostic Code 7805 for the scar resulting from a circumcision performed during service due to severe outbreaks of the herpes simplex virus.  Although the RO considered and denied a separate rating for the outbreaks in a June 2008 rating decision and a March 2010 statement of the case, at the March 2014 VA examination, the Veteran reported that he experiences one recurrence of herpes outbreaks per year.  As it is unclear what percentage of the Veteran's body is affected by the outbreaks, he should be provided a skin examination to assess the condition.  The examination should be scheduled during a herpes outbreak.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages, such as skin conditions, an examination should be conducted during the active stage).  
 
The Veteran is advised that it may be difficult to schedule a VA examination during a herpes outbreak.  Therefore, it is recommended that when he experiences an outbreak, he should seek immediate medical treatment at his local VA facility or his primary care facility.  Treatment records from such visits should document the areas of his body affected and will aid the VA in assessing the severity of his outbreaks in the event that a VA examination during an outbreak cannot be obtained.

Finally, as to the Veteran's claim for service connection for renal failure, it is premature to adjudicate the issue at this time.  The RO is currently adjudicating a claim for service connection for hypertension.  Since the Veteran asserts that his renal failure was caused by his hypertension, the claims are inextricably intertwined and the Board must defer adjudication of the renal failure claim.  Upon remand, the RO should also address that contention.



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA skin examination.  The examiner should provide a diagnosis of any and all skin conditions of the face and specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed condition was incurred in, or is a result of, active duty service.  The examiner is requested to review all pertinent records associated with the claims file.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  The Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected herpes simplex.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination.
 
If possible, the examination should be scheduled during a herpes simplex outbreak.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during an outbreak.
 
If it is not possible to schedule the Veteran for a VA examination during a period of outbreak, the examiner should document the Veteran's symptoms based on his description of symptoms during such a period.

3.  Then, the RO should readjudicate the claims for service connection for a skin condition of the face, increased rating for recurrent herpes simplex, and whether new and material evidence has been received to reopen a claim for service connection for renal failure.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


